      Case 4:20-cv-00110-MW-MAF Document 37 Filed 06/08/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

INDEPENDENT PARTY
OF FLORIDA,
and
PARTY FOR SOCIALISM
AND LIBERATION,

             Plaintiffs,

v.                                             Case No. 4:20cv110-MW/MAF

LAUREL M. LEE, Florida
Secretary of State, in her
official capacity,

          Defendant.
_________________________/

         ORDER DENYING DEFENDANT’S MOTION TO DISMISS

      Plaintiffs challenge the application of section 103.021(4), Florida Statutes

(“Ballot Access Statute”), to keep their candidates for President and Vice President

from being listed on Florida’s November 2020 general election ballot. Plaintiffs

claim the Ballot Access Statute violates their First and Fourteenth Amendment rights

to association, free speech, political activity, and their respective members’ rights to

vote for the candidates of their choice because neither the affiliation method nor the

petitions signed by one percent of the state electors method is narrowly tailored to

further a legitimate state interest. Plaintiffs also claim the Ballot Access Statute

violates the Equal Protection Clause because it discriminates amongst minor parties
                                           1
      Case 4:20-cv-00110-MW-MAF Document 37 Filed 06/08/20 Page 2 of 2




by treating minor parties that are not affiliated with a national party differently than

minor parties that are affiliated with a national party, and affiliation with a national

party is not rationally related to any legitimate state interest in regulating access to

the Presidential ballot.

       Secretary Lee moves to dismiss arguing, among other things, that 1) the

Eleventh Circuit has already upheld the one percent petition threshold as well as a

more onerous three percent petition threshold, and 2) the affiliation alternative is

rationally related to a legitimate state interest.

       The Eleventh Circuit has flatly rejected the use of a “litmus-paper test”

approach in determining whether petition requirements pass constitutional muster.

Stated otherwise, the determination of whether such a statutory scheme imposes a

sever burden rendering it constitutionally impaired is a fact-intensive inquiry.

Plaintiffs have plausibly alleged the Ballot Access Statute imposes a severe burden

and the Eleventh Circuit has not previously upheld the precise statutory scheme at

issue. Moreover, Plaintiffs have plausibly alleged the affiliation alternative is not

rationally related to a legitimate state interest.    For these reasons, Defendant’s

Motion to Dismiss, ECF No. 8, is DENIED.

       SO ORDERED on June 8, 2020.

                                          s/Mark E. Walker
                                          Chief United States District Judge


                                            2
